Case 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 1 of 14 PageID: 801




                  
              EXHIBIT 
                43 
                  
                  
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 2 of 14 PageID: 80




                   Constitutionality of the Proposed Revision of the
                      Internationa] Traffic in Arms Regulations

         Proposed revision o f the “technical data” provision o f the International Traffic in Arms
           Regulations (1TAR) redefines and narrows the class o f transactions that are subject to a
           licensing requirement under the Arms Export Control Act o f 1976, in an attempt to
           avoid imposing a prior restraint on speech protected by the First Amendment; how­
           ever, even as revised the IT A R can have a number o f constitutionally impermissible
           applications.
         T he licensing requirement in th e ITAR may constitutionally be applied to transactions
            involving arrangements entered into by exporters to assist foreign enterprises in the
            acquisition or use o f technology; it may also be applied to transactions involving the
            dissemination of technical data for the purpose of promoting the sale of technical data
            o r items on the Munitions List, since the prior restraint doctrine has only limited
            applicability to “commercial speech.” However, insofar as it could be applied to
            persons w ho have no connection with any foreign enterprise, w ho disseminate techni­
            cal data in circumstances in w hich there is no more than a belief or a reasonable basis
            for believing that the data might be taken abroad by foreign nationals and used there in
            the manufacture of arms, the licensing requirement is presumptively unconstitutional as
            a prior restraint on speech protected by the First Amendment.
         It is not certain w hether a court would find that the revised ITA R are so substantially
            overbroad as to be void and unenforceable in all their applications, or decide to save
            the regulations through a narrowing construction. The best legal solution is for the
            D epartm ent of State, not the courts, to narrow the ITA R so as to make it less likely
            that they will apply to protected speech in constitutionally impermissible circum­
            stances.

                                                                                    July 1, 1981

          M EM O R A N D U M OPIN IO N FO R T H E O F F IC E O F M UNITIONS
                       CONTROL, D E PA R T M E N T O F STA TE

            T he views of this Office have been requested concerning the consti­
         tutionality o f a proposed revision of the “technical data” provisions of
         the International Traffic in Arms Regulations (ITAR). 45 Fed. Reg.
         83,970 (Decem ber 19, 1980). On the basis of the analysis set forth
         below, we conclude that from a constitutional standpoint, the revised
         IT A R is a significant improvement over the prior version, but that even
         as revised, it can have a number of unconstitutional applications. We
         recommend that the proposed revision be modified to minimize or
         eliminate the number of impermissible applications. Our views are set
         forth in more detail below.

                                                    202
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 3 of 14 PageID: 80
                                             I. Background

        T he ITA R are promulgated pursuant to the Arms Export Control
     Act of 1976 (the Act). 22 U.S.C. § 2778. The A ct authorizes the
     President “to control the import and export of defense articles and
     defense services and to provide foreign policy guidance to persons of
     the United States involved in the export and import of such articles and
     services” and to “designate those items which shall be considered as
     defense articles and defense services . . . and to promulgate regulations
     for the import and export of such articles and services.” § 2778(a).
     Items so designated are placed on the United States Munitions List.
     Every person engaging in the business of “manufacturing, exporting, or
     importing” designated defense articles or services must register with the
     Office of Munitions Control. § 2778(b). No such articles or services
     may be exported or imported without a license issued in accordance
     with regulations promulgated under the Act. § 2778(b)(2). Violation of
     the statute or the regulations promulgated thereunder is a criminal
     offense. Pursuant to its authority to regulate the export of “defense
     articles and services,” the Office of Munitions Control has traditionally
     undertaken to regulate the export of technical information relating to
     the manufacture or use of items on the Munitions List. The “technical
     data” provisions are the embodiment of that undertaking.
        The proposed revision defines technical data to include unclassified
     information not in the public domain and relating directly to, inter alia,
     the performance of defense services; training in the operation or use of
     a defense article; and design, production, or manufacture o f such an
     article.1 In general, the relevant provisions require the issuance of a
     license for the export of any unclassified technical data. A license is
     not, however, required for the export of unclassified technical data
     included within certain specified categories of exemption. Among those
     categories are exports of data published or generally available to the
     public,2 exports in furtherance of a manufacturing license agreed to by.

        ‘ Under § 121 315, "technical data1* means
              (a) Unclassified information not in the public domain relating directly to:
                    (1) The design, production, manufacture, processing, engineering, development,
                 operation, or reconstruction of an article; or
                     (2) Training in the operation, use, overhaul, repair or maintenance of an article; or
                     (3) The performance of a defense service (see § 121.32);
             (b) Classified information relating to defense articles or defense services, and
             (c) Information covered by a patent secrecy order
     45 Fed. Reg. 83,976 (1980)
        2The ITAR exempts technical data if they “are published or otherwise generally available to the
     public".
                 (i) Through sales at newsstands and bookstores;
                 (n) Through subscription, unrestricted purchase, or without cost;
                 (ni) Through second class mailing privileges granted by the U S. Government; or,
                 (iv) Are freely available at public libraries.
     45 Fed. Reg. 83,985 (1980)

                                                     203
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 4 of 14 PageID: 80
         the State Department, and exports related to firearms not in excess of
         caliber .50. Most importantly for present purposes, the revised provi­
         sions exempt technical data which:
                consists of information which is not designed or intended
                to be used, or which could not reasonably be expected to
                be used, in direct application in the design, production,
                manufacture, repair . . . o f defense articles (for example,
                general mathematical, engineering, or statistical informa­
                tion not purporting to have or not reasonably expected to
                be given direct application to defense articles.) An advi­
                sory opinion may be sought in case of doubt as to
                w hether technical data is exempt under this category.
         45 Fed. Reg. 83,985 (1980).
            W ith reference to technical data, the proposed revision defines the
         term “export” to include both the sending, transmitting, or removal of
         technical data from the United States, and the transfer of such data to a
         foreign national when the transferor knows or has reason to know that
         the transferred data will be sent, transmitted, or taken out of the United
         States. Disclosure to a foreign national of technical data relating to
         “significant military equipment,” w hether in the United States or
         abroad, is also an “export.” Finally, the proposed revision expressly
         provides that an “export” occurs when (1) technical data are disclosed
         to a foreign national abroad or (2) technical data are disclosed to a
         foreign national in the United States w hen the transferor knows or has
         reason to know that the disclosed technical data will be disclosed
         outside the United States.

                                       II. Discussion

            The constitutionality o f the ITA R was considered and questioned in
         a memorandum prepared by this Office in 1978 at the request of Dr.
         Frank Press, Science Advisor to the President. See Memorandum of
         M ay 11, 1978, for Dr. Frank Press, Science Advisor to the President,
         from John M. Harmon, Assistant Attorney General, Office of Legal
         Counsel entitled “Constitutionality Under the First Amendment of
         IT A R Restrictions on Public Cryptography.” On their face, the previ­
         ous regulations appeared to establish a general administrative rule that
         required persons subject to United States jurisdiction to apply to the
         D epartm ent of State for a license before communicating technical data
         to foreign nationals. The regulations were drafted in such a way that
         this rule could have been applied not only to persons who undertook to
         transmit technical data during the sale of arms or technical services
         abroad, but also to virtually any person involved in a presentation or
         discussion, here or abroad, in which technical data could reach a
         foreign national. In all such circumstances, anyone who proposed to
                                            204
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 5 of 14 PageID: 8
     discuss or transmit technical data was, under the ITAR, an “exporter”;
     and he was therefore required by the ITA R to apply in advance for an
     administrative license, unless the technical data in question fell within
     the limited exemptions from regulation.
        In the memorandum to Dr. Press, this Office concluded that the
     ITAR cast such a broad regulatory net that it subjected a substantial
     range of constitutionally protected speech to the control of the Depart­
     ment of State. Because this control was exercised through a system of
     administrative licensing—a system o f “prior restraint”—we concluded
     that the relevant regulations were presumptively unconstitutional. We
     also concluded, however, with particular reference to cryptographic
     information, that the constitutional difficulties presented by this system
     of prior restraint might be overcome without limiting the range of
     transactions to which the ITR purported to apply. The difficulties
     might be overcome if: (1) the standards governing the issuance or
     denial of an administrative license were defined more precisely to guard
     against arbitrary and inconsistent administrative action; and (2) a proce­
     dural mechanism was established to impose on the government the
     burden of obtaining prompt judicial review o f any State Department
     decision barring the communication of cryptographic information.
        The present proposal for revision of the ITA R does not attempt to
     satisfy the second condition described in the previous memorandum. It
     does, however, redefine the class o f transactions that are subject to the
     licensing requirement. It is therefore necessary to determine whether
     the redefinition of coverage is sufficiently responsive to the constitu­
     tional objections raised by our previous opinion concerning the issue of
     prior restraint to require a different conclusion. If the redefinition o f
     coverage ensures that the licensing requirement can no longer apply to
     speech that is constitutionally protected against prior restraint, the
     concerns expressed in our previous opinion will no longer be relevant
     to the constitutional analysis. On the other hand, if the redefinition does
     not significantly contract the coverage, the prior restraint doctrine must
     be taken into account. We adhere to the positions regarding constitu­
     tional limits in this area articulated in the memorandum to Dr. Press. If
     the revised technical data provisions are drafted so broadly that they
     impinge on speech that is protected against prior restraint, they are
     presumptively unconstitutional in their application to the speech. More­
     over, if their overbreadth is substantial, they may be void and unen­
     forceable in all their applications, although we cannot fully assess that
     possibility without examining the constitutional status of the entire
     range of transactions to which they may apply.
        The revised technical data provisions may apply to three general
     categories of transactions: (1) transactions involving the direct transmis­
     sion of technical data by an exporter to a foreign enterprise under a
     contract or other arrangement entered into by the exporter for the
                                        205
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 6 of 14 PageID: 80
         purpose of assisting the foreign enterprise in the acquisition of use of
         technology; (2) transactions involving the dissemination of technical
         data for the purpose of promoting or proposing the sale of technical
         data of items on the Munitions List; and (3) transactions in which an
         “exporter” w ho is not otherwise connected or concerned with any
         foreign enterprise transmits technical data knowing, or having reason to
         know, that the data may be taken abroad and used by someone there in
         the manufacture or use o f arms.
            W e have concluded that the application o f the revised technical data
         provisions to transactions in the first two categories described above
         will not violate the First Amendment prohibition against prior restraint.
         H ow ever, the application o f these provisions to transactions in the third
         category will raise serious constitutional questions. O ur ultimate conclu­
         sions about the constitutionality of the technical data provisions are set
         forth, together with our recommendations for revision, in section III
         below.
            (1)     Transactions involving arrangements entered into by exporters to
         assist foreign enterprises in the acquisition or use o f technology. A t its core,
         the IT A R is designed to control United States firms and individuals
         who undertake to assist foreign enterprises in the acquisition and use of
         arms. T he purpose of the technical data provisions is to extend that
         control to transactions in which assistance takes the form of technical
         advice. Perhaps the most common example of a transaction of that kind
         is a straightforward commercial arrangement in which an American
         firm agrees to provide technical information o r advice to a foreign firm
         engaged in the manufacture of an item or items on the Munitions List.3
            T he leading case involving the constitutionality of the ITAR arose in
         precisely that context. See United States v. Edler Industries, Inc., 579
         F.2d 516 (9th Cir. 1978). In Edler, an American firm specializing in
         aerospace technology, E dler Industries, agreed to provide a French
         firm with technical assistance and data relating to a tape wrapping
         program . The Office of Munitions Control denied Edler’s application
         for export licenses on the ground that exportation of the information in
         question would violate United States policy as established by the Act.
         D uring the pendency of the license applications, and after the denial,
         E dler proceeded to perform the contract and transmitted the informa­
         tion to the French firm. Edler was then prosecuted under the Act.
         Edler defended on the ground, among others, that the transmission of
         technical information under the contract w ith the French firm was
         constitutionally protected “speech” and that the government could not
         require such “speech” to be licensed in advance. The trial court re­
         jected that contention and Edler was convicted.

             3    We can imagine more exotic examples that would proceed upon essentially the same legal footing,
          e.g., a transaction in which an American agent (an “industrial spy”) transmits sensitive technical
          information to his foreign principal.

                                                          206
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 7 of 14 PageID: 8
        On appeal, the Ninth Circuit upheld Edler’s defense in part. The
     court concluded that the definition of “technical data” then appearing
     in 22 CFR § 125.01 (1977) should be interpreted narrowly in light of
     the applicable constitutional limitations, § 1934 of the Act,4 and the
     relevant legislative history. Under the Act, the regulations should be
     construed to bar “only the exportation of technical data significantly
     and directly related to specific articles on the Munitions List.” Id. at
     521. Moreover, if the information in question “could have both peaceful
     and military applications,” the regulations should be construed to apply
     only in cases in which the defendant knew or had reason to know that
     the information was “intended for the prohibited use.” Id. T hat con­
     struction was necessary “to avoid serious interference wkh the inter­
     change o f scientific and technological information.” Id. If the regula­
     tions and the statute were construed to apply only in the case of
     knowledge or reason to know of an intended prohibited use, they
     would not “interfere with constitutionally protected speech.” Id. They
     would merely control “the conduct of assisting foreign enterprises to
     obtain military equipment and related technical expertise,” and for that
     reason they would not impose an unconstitutional prior restraint on
     speech. Id. Finally, although the district court had correctly rejected
     certain elements of the defendant’s First Amendment defense, it had
     adopted an impermissibly broad construction of the regulations, and
     therefore the case was ordered retried in accordance with the narrower
     construction.
        On the facts presented, the essential holding of Edler —that the previ­
     ous ITAR could be applied constitutionally to an exporter who had
     agreed to assist a foreign firm in the development of a new technology,
     having reason to know that the foreign firm intended to use the tech­
     nology to manufacture items on the Munitions List—was consistent
     with the traditional principles the courts have applied in the interpreta­
     tion of the First Amendment. Indeed, the novelty of Edler lay not in
     that holding, but in the defendant’s claim that the transmission of
     technical information under the agreement with the French firm was
     constitutionally protected “speech.” The courts have consistently held
     that whenever speech is an “integral part” of a larger transaction
     involving conduct that the government is otherwise empowered to
     prohibit or regulate, the First Amendment does not immunize that
     speech; nor does it bar prior restraint. See, e.g., Ohralik v. Ohio State
     Bar Assn., 436 U.S. 447, 456 (1978), and cases cited therein; Giboney v.
     Empire Storage & Ice Co., 336 U.S. 490 (1949). That principle comes
     into play in a number of contexts: most importantly, where speech is
     joined with conduct by an agreement or special relationship between

       4 This provision was repealed in 1976 and replaced by the current provision, 22 U S.C. § 2778. For
     purposes o f the interpretation adopted by the Edler court, however, the changes in § 1934 are not
     material.

                                                   207
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 8 of 14 PageID: 80
          the speaker and the actor. For example, under the law of conspiracy,
          when one individual enters into an agreement with another to rob a
          bank or to restrain trade and provides the other with the information
          w hich facilitates that action, neither the agreement nor the transmission
          o f the information is constitutionally protected. See id.
             T o be sure, there is a doctrinal difficulty in applying this traditional
          analysis to international transactions of the kind involved in Edler.
          W hen the defendant in E dler agreed to assist the French firm in the
         developm ent and use of sensitive technology, it was not undertaking to
         aid that firm in conduct that was itself illicit or unauthorized as a
         m atter of domestic law. O ur nation has a compelling interest in sup­
         pressing the development and use of sensitive technologies abroad, but
         it has no general power to “outlaw” the development of technology by
         foreign enterprises or to require them to apply here for a license before
         making or using arms. A s a matter o f domestic law, the government’s
         only recourse is to control persons subject to United States jurisdiction
         w ho would undertake to aid and abet those foreign endeavors.
             W e believe that the absence of a direct domestic prohibition against
         the foreign conduct in question here—the foreign manufacture or use of
         items on the Munitions L ist—does not create a constitutional barrier to
         domestic regulation of persons who combine with foreign enterprises to
         assist them in the development and use of sensitive technology. Even
         though such assistance m ay take the form o f technical advice, it is, in
         the E dler context, an integral part of conduct that the government has a
         compelling interest in suppressing by appropriate means. As the Edler
         court held, such assistance is not constitutionally protected speech; and
         it is not protected by the constitutional prohibition against prior re­
         straint.
             W e have one further observation concerning the Edler case. Edler
         held that the licensing requirement o f the previous ITA R could be
         enforced where: (1) the foreign recipient of technical data intended to
         use it in the manufacture o r use o f items on the Munitions List; and (2)
         the exporter had “ reason to know” of that intention. Given the nature
         of the transaction that w as involved in Edler, those requirements im­
         posed w hat the Ninth Circuit considered to be necessary limitations on
         the pow er of the government to license the transmission of sensitive
         technical information under international contracts and combinations.5

            &T here is room to doubt whether the concise and somewhat ambiguous language adopted by the
         Edler court in the statement of the applicable rule, see 579 F.2d at 521, completely captures the
         relevant constitutional standard. The Edler rule presupposes that the foreign enterprise intends to use
         technical data in the manufacture or use of arms, and it suggests that the licensing requirement can be
         enforced only w here the exporter has reason to know of that intention. But a respectable argument
         can be made that the constitutional pow er of the government to license persons who combine with
         foreign enterprises to assist directly in the development o f sensitive technology abroad is not limited to
         cases m w hich the foreign enterprise has a present intention of using that technology in the manufac­
         ture o f arms. T he present intention o f the foreign actor is constitutionally relevant, of course, but the
         actual source o f the danger is the technical capacity that his action creates. That capacity is created on
                                                         Continued


                                                            208
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 9 of 14 PageID: 8
     They should be read in that context. We believe they cannot be read as
     implicitly authorizing the imposition of a general licensing requirement
     in every circumstance in which a speaker may have known or had
     reason to know that his speech could be used for a dangerous purpose
     by someone abroad. Beyond the Edler context—a context in which
     “speech” is joined with dangerous conduct by an actual agreement or
     combination between speaker and actor—constitutional principles far
     more favorable to the speaker come into play. We will discuss those
     principles in part (3) below.
       (2)     Transactions involving the dissemination o f technical data fo r the
     purpose o f promoting or proposing the sale o f technical data or items on the
     munitions list. In this section, we consider the dissemination of technical
     data for the purpose of promoting or proposing the sale of technical
     data or items on the Munitions List.6 The Supreme Court has given
     special consideration to promotional materials in a series of recent
     decisions. Under the rubric of “commercial speech,” information that
     proposes or promotes a commercial transaction has been accorded some
     constitutional protection. See Virginia State Bd. o f Pharmacy v. Virginia
     Citizens Consumer Counsel, Inc., 425 U.S. 748 (1976); Friedman v.
     Rogers, 440 U.S. 1 (1979); Central Hudson Gas v. Public Service
     Comm'n, 447 U.S. 557 (1980); Linmark Associates, Inc. v. Willingboro,
     431 U.S. 85 (1977). Commercial speech is protected because it “assists
     consumers and furthers the societal interest in the fullest possible dis­
     semination of information.” See Central Hudson Gas, supra, at 561-62.
     At the same time, it has been suggested by the Court that commercial
     speech is in some circumstances entitled to a “lower level” of protec­
     tion than that accorded to other forms of protected speech. The courts
     have said that a “lower level” of protection is justified because “com­
     mercial speakers have extensive knowledge of both the market and
     their products” and are thus “well situated to evaluate the accuracy of
     their messages and the lawfulness of the underlying activity,” and
     because “commercial speech, the offspring of economic self-interest, is
     a hardy breed of expression that is not ‘particularly susceptible to being
     crushed by overbroad regulation.’” Id. at 564 n.6 (citation omitted).
     These factors have led the Supreme Court to conclude that the govern­

     foreign soil, beyond the legislative jurisdiction of the United States, and our government may have no
     adequate means of controlling its subsequent use in a way that will protect against a change of
     circumstance or intention. Accordingly, one could argue that our nation has a substantial interest in
     suppressing the creation of foreign capacity in the first instance, whatever the present intentions of the
     foreign enterprise may be; and if a United States technical expert, knowing of the potential danger,
     combines with the foreign enterprise to create that capacity, that is arguably enough. A n analogous
     principle is operative in the law of espionage. The transmission of sensitive information by a domestic
     agent to his foreign principal is not constitutionally protected even where the purpose of the transac­
     tion is merely to benefit the foreign power, not to injure the United States. As the Supreme Court
     noted in the leading case, the status of foreign governments may change; no advantage can be given to
     them without creating a potential for injury to us See Gorin v. United States, 312 U.S. 19, 30 (1941).
        * We are advised by the Federal Bureau of Investigation that technical data are sometimes dissemi­
     nated in international conferences or meetings for the purpose of promoting the sale o f sensitive
     technology.

                                                      209
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 10 of 14 PageID: 81
          ment may ban false or misleading commercial speech, see Friedman v.
          Rogers, supra, at 13, 15-16, and, in at least some contexts, commercial
          speech relating to illegal activity, Pittsburgh Press Co. v. Pittsburgh
          Comm'n on Human Relations, 413 U.S. 376, 388 (1973). Similar consid­
          erations have led the C ourt to suggest in dicta that the ordinary First
          Amendment prohibitions against overbreadth and prior restraint may
          not be fully applicable to commercial speech. See Virginia State Bd. o f
          Pharmacy, supra, at 772 n.24.
             F o r purposes of the present discussion, we need not determine
          w hether the prior restraint doctrine is inapplicable to all commercial
          speech in all circumstances. In the present context, we believe that a
          licensing requirement for promotional speech that contains technical
          data would probably be held constitutional. There are four reasons for
          this conclusion. First, the governmental interest in preventing the de­
          velopment of military equipment by foreign countries is a significant
          one. T hat interest may justify prior restraint against the promotion of
          foreign technical sales in the same way that the national interest in
          truth and fair dealing justifies prior restraint against false and deceptive
          promotions in the ordinary commercial context. See Donaldson v. Read
          Magazine, 333 U.S. 178, 189-91 (1948); F TC v. Standard Education
          Society, 302 U.S. 112 (1937). Second, a licensing requirement for promo­
          tional materials containing technical data will not delay the transmission
          of information that the public has a strong interest in receiving immedi­
          ately. In that respect, technical promotions are unlike political speech,
          for the public will not generally suffer if technical data are suppressed
          during a licensing period. Compare New York Times v. United States,
          supra. Third, the protection accorded to commercial speech is largely
          designed to protect the rights o f listeners and consumers. See Virginia
          State Bd., supra. Those rights are not directly implicated here. Foreign
          enterprises engaged in the manufacture or use of arms abroad generally
          have no right under the Constitution to receive information from per­
          sons in this country. Finally, the Court has indicated that deference to
          the political branches is most appropriate in the area o f military affairs.
          Cf. Rostker v. Goldberg, 453 U.S. 57 (1981); Brown v. Glines, 444 U.S.
          348 (1980).7 On the basis o f these factors, and the intimation in Virginia
          State Bd. that the strong presumption against prior restraints may not
          be fully operable in the commercial context, we believe that the courts
          would, in general, uphold a licensing requirement for promotional
          speech that contains technical data.
             W hether the “commercial speech” doctrine has any other bearing
          upon the constitutionality o f the technical data provisions is not entirely

             7 Because Congress’ determinations are of special importance here, it would be useful to obtain clear
          and specific legislative authonty for the technical data regulations In addition, it may be advisable to
          provide remedies other than criminal penalties for violation of the ITAR provisions, such as civil
          sanctions.

                                                          210
se 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 11 of 14 PageID: 8
    clear. The Court has given little guidance concerning the meaning of
    the operative term. In Ohralik v. Ohio State Bar Ass'n, 436 U.S. 447,
    455-456 (1978), the Court indicated that “commercial speech” is
    “speech proposing a commercial transaction.” See also Virginia Phar­
    macy Board, supra. In Central Hudson Gas, by contrast, the Court
    described “commercial speech” as “expression related solely to the
    economic interests of the speaker and its audience.” 447 U.S. at 561.
    This characterization prompted a separate opinion from Justice Stevens,
    joined by Justice Brennan, suggesting that such a definition was far too
    broad: “Neither a labor leader’s exhortation to strike, nor an econo­
    mist’s dissertation on the money supply, should receive any lesser
    protection because the subject matter concerns only the economic inter­
    ests of the audience. Nor should the economic motivation of a speaker
    qualify his constitutional protection; even Shakespeare may have been
    motivated by the prospect of pecuniary reward.” Id. at 579-80.
        The contours of the “commercial speech” concept are suggested by
    the facts of the cases that have recognized the commercial speech
    doctrine. As we have said, speech that promotes a commercial transac­
    tion falls within the category. See id. (advertisements promoting pur­
    chase of utility services and sales of electricity); Virginia State Bd.,
    supra (advertisements for pharmaceutical products); Linmark Associates,
    supra (advertisements for real estate); Friedman v. Rogers, supra (use of
    trade name by optometrists). Thus far, the characterization as “com­
    mercial speech” has been largely confined to speech that merely pro­
    motes the sale or purchase o f a product or service; in no case has it
    been applied to nonpromotional material simply because the speaker or
    writer is motivated by an economic interest, or because he is selling the
    information for a profit. We do not believe that the Court would hold
    that the transmission o f technical data is “commercial speech” merely
    because the exporter charges a fee for its disclosure. Such a holding
    would prove far too much. It would sweep a broad range of fully
    protected expression into the commercial speech category. Writers of
    all varieties—political, literary, scientific, philosophical—often charge a
     fee for the books or articles they produce. There is no authority for the
     proposition that, simply by virtue of the fact that the documents are
    transferred for a fee, they are not protected by the First Amendment.
        On the other hand, as we have suggested, the dissemination of techni­
    cal data for the purpose of promoting the sale of a defense article or
    service would appear to be “commercial speech,” and the constitutional
    barriers to prior restraints may well have a diminished applicability to
     the dissemination of technical data in that context. As applied to such
     speech, the ITA R may well be constitutional, given the substantial
    governmental interest in suppressing the technical data and the qualified
    nature of the First Amendment protection that is accorded to promo­
     tional materials.
                                       211
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 12 of 14 PageID: 81
            (3)     Transactions in which an exporter, unconnected with any foreign
          enterprise, disseminates technical data knowing or having reason to know
          that the data m ay be taken abroad and used there in the manufacture or
          use o f arms. Read in light of the relevant exemptions and definitions,
          the revised technical data provisions can be applied to any person who
          proposes to disseminate technical data in circumstances in which he
          knows or has reason to know that the information will be transmitted
          o r taken abroad and used in the manufacture or use of arms. This
          coverage is so broad th at the revised provisions could be applied in a
          num ber of factual settings to persons who are not directly connected or
          concerned in any way w ith any foreign conduct carrying dangerous
          potential for the United States. They could be applied, for example, to
          communications of unclassified information by a technical lecturer at a
          university or to the conversation of a United States engineer who meets
          with foreign friends at home to discuss matters of theoretical interest.
             On the basis of the E dler decision, we believe that the technical data
          provisions may be applied constitutionally to persons or firms who
          combine (with the requisite scienter) with foreign enterprises to assist
          them in the development of sensitive technological capacities. In the
          absence o f special circumstances,8 however, there is a critical constitu­
          tional difference between direct and immediate involvement in poten­
          tially dangerous foreign conduct, as in Edler, and the speech o f the
          lecturer or the engineer in the examples given above. The difference is
          a factual one—the difference between conspiracy and assembly, incite­
          ment and informing—but it is no less important for constitutional pur­
          poses. See Whitney v. California, 274 U.S. 357, 376-77 (1927) (Brandeis,
          J., concurring). On the far side of that critical line, speech is not
          protected when it is brigaded with conduct; on the near side, it is at
          least arguably protected. Speech does not lose its protected character
          solely because the circumstances of the case give rise to a reasonable
          fear that persons other than the speaker may be moved or enabled by
          the speech to do dangerous things at remote times and places. See
          Brandenburg v. Ohio, 395 U.S. 444 (1969).9 Finally, if speech is arguably
          protected by the First Amendment, it may not be subjected to prior
          restraint except in the m ost extraordinary cases. Prior restraint against
          arguably protected speech is presumptively unconstitutional. See Pitts­
          burg Press Co. v. Pittsburgh Comm 'n on Human Relations, supra.

             8Special circumstances would include a grave and immediate threat to national security, as where
          im portant military information is being communicated to an adversary for current use against the
          United States. See New York Times v. United States, 403 U.S. 713 (1971).
             9 In Brandenburg, the Court held that speech would not be protected if it was both “directed to
          inciting or producing imminent lawless action" and “likely to incite or produce such action.” 395 U.S.
          at 447. T he “directed to inciting” language at least arguably requires a showing of intent. A ccord­
          ingly, when intent is absent, speech is—again at least arguably—protected by the First Amendment
          and may not, therefore, be suppressed by means of a prior restraint. A different conclusion may be
          appropriate, how ever, if very grave harm would definitely result from the disclosure. See New York
          Times v. United States, supra.

                                                          212
se 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 13 of 14 PageID: 8
       In accordance with these principles, we conclude that, in general, the
    revised technical data provisions cannot constitutionally be applied to
    the dissemination of technical data by persons having no direct connec­
    tion with foreign conduct in settings in which there is no more than
    belief or a reasonable basis for believing (1) that a foreign national may
    take the technical data abroad and (2) that the data could be used by
    someone there in the manufacture or use of items on the Munitions
    List.10 In the absence of special circumstances that would justify prior
    restraint, such speech is arguably protected and, as a general rule,
    cannot be subjected constitutionally to the revised licensing require­
    ment.

                             III. Conclusion and Recommendation

       We have concluded that the revised technical data provisions can
    have constitutional and unconstitutional applications. As a matter of
    constitutional doctrine, that conclusion would require a court to con­
    sider whether the provisions are so substantially overbroad that they
    are void and unenforceable in all their applications. See Broadrick v.
    Oklahoma, 413 U.S. 601 (1973). F or the present, however, we will
    forgo that inquiry in favor of three more pragmatic considerations.
       First, Edler itself demonstrates that the problems presented by facial
    overbreadth do not necessarily prevent the enforcement of a licensing
    requirement in cases in which such a requirement can otherwise be
    constitutionally enforced. The Edler court saw its task as one o f saving
    a necessary system of regulation, and it therefore chose to “construe”
    the statute and the applicable regulations narrowly to avoid the
    overbreadth problem and to preserve the possibility of enforcing the
    system against a criminal defendant (Edler) whose “speech” may not
    have been constitutionally protected. That approach was consistent
    with the approach that the Supreme Court itself has taken in some First
    Amendment cases. See Civil Service Commission v. Letter Carriers, 413
    U.S. 548 (1972). It is an approach that may be taken when new cases
    arise under the revised technical data provisions.
       Second, there is no absolute guarantee that other courts will be as
    concerned with saving the regulations as the Edler court was. The
    decision whether to enforce the overbreadth doctrine or to save the
    regulation through narrow “construction” is in part a matter o f judicial
    discretion; and we cannot exclude the possibility that a court would

        10 As Edler suggests, a different conclusion may be appropriate if the data have only military
    applications, or if the defendant knows such an application is intended. Even m such contexts,
    however, there may be situations in which the First Amendment bars a prior restraint consider, for
    example, a lecture on technical data having exclusively military uses when nationals of American allies
    are in the audience We do not, however, conclude that the ITA R is unconstitutional with respect to
    all transactions falling within this category; we merely suggest it has a number of unconstitutional
    applications.

                                                   213
ase 3:19-cv-04753 Document 1-60 Filed 02/05/19 Page 14 of 14 PageID: 81
           hold the technical data provisions substantially overbroad, and there­
           fore void.
             F o r obvious reasons, the best legal solution for the overbreadth
           problem is for the Department of State, not the courts, to narrow the
           regulations. In our judgment, the regulations should be narrowed to
           make it less likely that they will apply, or be seen to apply, to pro­
           tected speech falling within the general category described in part 3 of
           section II above. We would respectfully recommend that an effort be
           undertaken along that line.11

                                                                 T   heodore     B. O l s o n
                                                             Assistant Attorney General
                                                              Office o f Legal Counsel




             11We also recommend the legislative changes referred to in note 7, supra.

                                                           214
